IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00109-CV

JIMMY JOSEPH NEWELL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-1307-C2


                                        ORDER

       Appellant’s Request for Clerk’s Record-Reporter’s Record, filed on June 2, 2018,

was not properly served. Every document requesting relief sent to this Court must reflect

that it was served on all parties to the proceeding. See TEX. R. APP. P. 9.5(a). Nevertheless,

we use Rule 2 to dispense with this requirement, and proceed to a disposition of

appellant’s request.    See id. 2.   Future requests not properly served will not be

acknowledged or acted upon by the Court.

       The clerk’s record in this appeal was filed on June 7, 2018. The reporter’s record
has not yet been filed. Because this appeal was only recently reinstated by the Court, the

reporter will not be “compelled” to file the reporter’s record or sanctioned per our local

rules at this time. Moreover, there may be no reporter’s record regarding the order being

appealed. The Court will pursue the filing of the reporter’s record, if any, through the

Court’s normal procedures.

        Appellant will be informed when the entire appellate record is filed with the Court

or when the Court determines that no reporter’s record exists and the appeal will be

submitted on the clerk’s record alone. At that time, appellant may request to check out

the record from the Clerk of this Court. See 10TH TEX. APP. (WACO) LOC. R. 11(a). Because

the Court’s local rules provide a way for appellant to have access to the appellate record,

the Court will not order the district clerk or the reporter to provide appellant with a copy

of the appellate record.

        Accordingly, appellant’s request is denied at this time without prejudice to request

to check out the record from the Clerk of this Court at the appropriate time.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 3, 2018




Newell v. State                                                                       Page 2